Exhibit 10.3
AMENDMENT NO. 4 TO COAL SUPPLY AGREEMENT


THIS AMENDMENT NO. 4 TO COAL SUPPLY AGREEMENT (“Amendment No. 4”), dated as of
January 1, 2020 (“Effective Date”), is by and between WESTMORELAND SAN JUAN
MINING LLC, a Delaware limited liability company ("WSJM") and PUBLIC SERVICE
COMPANY OF NEW MEXICO, a New Mexico corporation (“Utility”). WSJM and Utility
may be referred to herein individually as a “Party” and collectively as the
“Parties”.


RECITALS
WHEREAS, during the 2019 AOP process, Utility submitted a burn plan as required
under CSA §7.2(C) and which included a schedule to consume all of the San Juan
Station coal inventory during the remaining Term of the CSA, including coal
known as “Force Majeure Coal” that is stored in static storage piles at San Juan
Station;


WHEREAS, the 2019 Annual Operating Plan for San Juan Station includes Utility’s
planned consumption of the total San Juan Station coal inventory;


WHEREAS, a dispute has arisen over Utility’s contractual right, during the Term
of the CSA, to consume the Force Majeure Coal and whether consumption of the
Force Majeure Coal would financially harm WSJM;


WHEREAS, Utility has additional, non-Force Majeure Coal inventory located at the
San Juan Station site, as more fully described herein, that it desires to
transport and consume;


WHEREAS, the Parties have agreed on terms of settlement to resolve the dispute
and wish to incorporate such terms into the CSA and make other related revisions
to the CSA as set forth in this Amendment No. 4.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
1.Amendments: Articles 1, 2 and 8 of the CSA are amended as follows:


1.1Article 1 is amended by adding the following definitions:


        1.4(a) Force Majeure Coal


“Force Majeure Coal” shall mean coal contained in the isolated coal pile,
located on San Juan Station property, shown on attached Exhibit R and identified
as “Force Majeure”.




         1.4(b) A-B Stackout Coal


Page 1   Amendment 4 to Coal Sales Agreement



--------------------------------------------------------------------------------



“A-B Stackout Coal” shall mean the coal contained under and around the A-B Coal
Stackout structures as shown in Exhibit R and identified as “A” and “B,”
respectively.”


1.2Section 1.9 is amended by adding the following sentences to the end of
Section 1.9:
        
“Utility shall make Force Majeure Coal and A-B Stackout Coal available to WSJM
as a direct physical substitute for a like amount of Preexisting Stockpile Coal.
The Force Majeure Coal and A-B Stackout Coal shall be treated as Preexisting
Stockpile Coal for purposes of billing.”


1.3Section 1.21 is deleted in its entirety and replaced with the following:


“Section 1.21 Tier 1 Price
The Tier 1 Price shall be $35.30 per ton as adjusted by the Quarterly Price
Adjustment. Effective January 1, 2020, the Tier 1 Price shall be $35.30 per ton
as adjusted by the Quarterly Price Adjustment, then reduced by $0.75/ton. The
$0.75/ton reduction shall be subjected to a one-time true up at the end of the
Term. The $0.75/ton reduction shall be increased or decreased based on the
number of Force Majeure and A-B Stackout Coal tons delivered above or below
496,427 tons, respectively.”


1.4Section 1.29 is amended by adding the following definition:


“(DDD) “End of Term True-Up”, defined in Section 8.7(C)”


1.5Section 2.1 is hereby amended by deleting “and” from the end of Section
2.1(I), deleting the period and adding “, and” to the end of Section 2.1(J), and
adding the following new paragraph (K):
“(K) To economically and efficiently integrate the Force Majeure Coal and A-B
Stackout Coal into WSJM’s coal delivery system by blending and/or evenly
distributing it with Processed Coal and delivering it to the Delivery Points.”
1.6Section 2.2 is hereby amended by deleting “and” at the end of subsection (A),
renumbering current subsection (B) to (C) and inserting the following as
subsection (B):


“(B) To provide WSJM an estimated 550,000 tons of Force Majeure Coal and A-B
Stackout Coal as a substitute for a like amount of Preexisting Stockpile Coal on
a schedule to be determined by the Parties; and”


1.7Section 8.1 is amended by adding the following sentence at the end of Section
8.1(C):
“For clarity, any coal that SJCC re-delivers to San Juan Station and that
belongs exclusively to Tucson Electric Power Company is excluded from the
calculations in this Section 8.1(C).”
Page 2   Amendment 4 to Coal Sales Agreement



--------------------------------------------------------------------------------





1.8Section 8.7 is amended as follows:


        A. Section 8.7(A) is amended by adding the following sentence after the
first sentence in the second paragraph:


        “The Monthly Report shall include a breakdown of the number of Force
Majeure Coal Tons and A-B Stackout Tons delivered; the number of tons of
redelivered coal delivered belonging exclusively to Tucson Electric Power in
addition to Processed Coal delivered.”


        B. Section 8.7 is amended by inserting the following as new Subsection
8.7(C) and renumbering the remaining sections:


        “(C) End of Term True-Up


        At the end of the Term, the $0.75/ton reduction in the Tier 1 Price that
became effective on January 1, 2020 shall be adjusted proportionately by the
actual number of Force Majeure and A-B Stackout Coal tons provided by the
Utility and a one-time true up payment calculated and paid. The End of Term
True-Up shall be paid by WSJM to the Utility in the event the Utility supplies
more than 496,427 combined tons of Force Majeure and A-B Stackout Coal, and the
End of Term True-Up shall be paid by Utility to WSJM in the event the Utility
provides less than 496,427 of Force Majeure and A-B Stackout Coal to WSJM. An
example follows:


Actual Force Majeure and A-B Stackout Coal tons provided image01.jpg
[image01.jpg]496,427 image11.jpg [image11.jpg] $0.75 = adjusted inventory price”
(rounded to two decimal places)


Adjusted inventory price - $0.75 = Tier 1 price adjustment


An example of calculating the End of Term True-Up is as follows:


Total Force Majeure and A-B Stackout Coal delivered = 550,000 tons


Adjusted inventory price = 550,000image21.jpg [image21.jpg]496,427 image31.jpg
[image31.jpg] $0.75 = $.83


Thus, the end of contract adjustment would be as follows:


Tier 1 price adjustment = $0.83 - $0.75 = $.08


End of Term True Up = $0.08image41.jpg [image41.jpg] 4.9M Tier 1 Tons =
$392,000.00”




1.9Exhibit R, SJGS Coal Stockpiles, shall be added to the CSA in the form of
Attachment A to this Amendment No. 4.
Page 3   Amendment 4 to Coal Sales Agreement



--------------------------------------------------------------------------------





1.10The list of Exhibits and Attachments to the CSA is amended by adding the
following:  


         “Exhibit R SJGS Coal Stockpiles”


2. Other Terms and Conditions.
2.1 Defined Terms. All capitalized terms used in this Amendment No. 4 and not
otherwise defined or modified herein shall have the meanings set forth in the
CSA.


2.2 Full Force and Effect. Except as expressly amended by this Amendment No. 4,
all other terms of the CSA and its amendments remain in full force and effect.


2.3 Counterparts. This Amendment No. 4 may be executed in one or more
counterparts, including by facsimile or electronic signature, but each such
counterpart shall be deemed an original and all such counterparts shall be
deemed one and the same instrument.


2.4 Entire Amendment; Successors and Assigns. This Amendment No. 4 contains the
entire understanding of the Parties and supersedes all prior agreements and
understandings between the Parties relating to the subject matter herein. This
Amendment No. 4 shall be binding upon and inure to the benefit of the Parties’
respective successors and permitted assigns.




[Signatures are on following pages]


Page 4   Amendment 4 to Coal Sales Agreement



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 as of the
Effective Date.
PUBLIC SERVICE COMPANY OF NEW MEXICO




By: /s/ Thomas Fallgren 


Name:  Thomas Fallgren 


Title:  VP PNM Generation 


WESTMORELAND SAN JUAN MINING






By:  /s/ Jeremy D. Cottrell 


Name:  Jeremy D. Cottrell 


Title:  Secretary 







Page 5   Amendment 4 to Coal Sales Agreement



--------------------------------------------------------------------------------







Attachment A to CSA Amendment No. 4
Exhibit R to be added to the CSA









--------------------------------------------------------------------------------



image61.jpg [image61.jpg]

